     Case 4:19-cv-00044-BMM Document 79-1 Filed 12/03/19 Page 1 of 6
                                                                           Dec. 03, 2019


 Robert L. Sterup                      David Chung (pro hac vice pending)
 BROWN LAW FIRM, P.C.                  Amanda Shafer Berman (pro hac vice
 315 North 24 th Street                pending)
 P.O. Drawer 849                       Crowell & Moring LLP
 Billings, MT 59103-0849               1001 Pennsylvania Ave. NW
 Tel. ( 406) 248-2611                  Washington, DC 20004-2595
 Fax (406) 248-3128                    (202) 624-2500
 rsterup@brownfirm.com                 dchung@crowell.com
                                       Counsel for Amici Curiae Edison
                                       Electric
                                       Institute and Utility Water Act Group



             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                     GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                   Cause No. CV 19-44-GF-BMM
COUNCIL, et al,

          Plaintiffs,
                                         CORPORATE DISCLOSURE
     v.                                   STATEMENT OF EDISON
                                         ELECTRIC INSTITUTE AND
U.S. ARMY CORPS OF ENGINEERS            UTILITY WATER ACT GROUP
AND LIEUTENANT GENERAL
TODD T. SEMONITE (IN HIS
OFFICIAL CAPACITY AS U.S. ARMY
CHIEF OF ENGINEERS AND
COMMANDING GENERAL OF THE
U.S. ARMY CORPS OF ENGINEERS),
          DEFENDANTS,

TC ENERGY CORPORATION, ET AL.
DEFENDANT-INTERVENORS.

          Defendants.




                                   1
      Case 4:19-cv-00044-BMM Document 79-1 Filed 12/03/19 Page 2 of 6




      The undersigned counsel for proposed amici curiae, Edison Electric Institute

("EEI") and Utility Water Act Group ("UWAG"), certifies that EEI is a nonprofit

corporation that has no parent corporation and has never issued any stock, and that

UWAG is an ad hoc, unincorporated entity comprised of individual electric

utilities and national trade associations. UWAG is not a parent, subsidiary, or

affiliate of any corporation or other entity that has any outstanding securities in the

hands of the public, and no publicly-held company has a 10% or greater ownership

interest ofUWAG.

      DATED this 26th day of November 2019.                                  __ _
                                                                       ---
                                      ~~           ~y-
                                        BROWN LAW FIRM, P.C.
                                        315 North 24 th Street
                                        P.O. Drawer 849
                                        Billings, MT 59103-0849

                                        David Chung (pro hac vice pending)
                                        Amanda S. Berman (pro hac vice pending)
                                        Crowell & Moring LLP
                                        1001 Pennsylvania Ave. NW
                                        Washington, DC 20004-2595
                                        (202) 624-2500
                                        dchung@crowell.com
                                        Counsel for Amici Curiae Edison Electric
                                        Institute and Utility Water Act Group




                                          2
                     •                                   •
      Case 4:19-cv-00044-BMM Document 79-1 Filed 12/03/19 Page 3 of 6



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 26th day of November, 2019, the foregoing

Corporate Disclosure was mailed for conventional filing with the Clerk of the

Court. I further certify that on the 26th day of November, 2019, I served true and

correct copies of the foregoing Corporate Disclosure via first-class mail, postage

prepaid, upon each of the following counsel of record:

      Counsel for Plaintiffs:

      Doug Hayes
      Eric Huber
      Sierra Club Environmental Law Program
      1650 38th Street, Suite 102W
      Boulder, CO 80301
      (303) 449-5595
      doug.hayes@sierraclub.org
      eric.huber@sierraclub.org

     Attorneys for Sierra Club and Northern
     Plains Resource Council

     Jaclyn H. Prange
      Cecilia D. Segal
     Natural Resources Defense Council
      111 Sutter Street, Floor 21
     San Francisco, CA 94104
     (415) 875-6100
     jprange@nrdc.org
     csegal@nrdc.org

     Attorneys for Bold Alliance and Natural
     Resources Defense Council




                                         3
Case 4:19-cv-00044-BMM Document 79-1 Filed 12/03/19 Page 4 of 6



Jared Margolis
Amy R. Atwood
Center for Biological Diversity
P.O. Box 11374
Portland, OR 97211
(503) 283-5474
jmargolis@biologicaldiversity.org
atwood@biologicaldiversity.org

Attorneys for Center for Biological Diversity
and Friends of the Earth

Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorney for all Plaintiffs

Counsel for Defendants:

JEAN E. WILLIAMS, Deputy Asst. Attny General
Environment & Natural Resources Division
U.S. Department of Justice

Benjamin J. Grillot
Environmental Defense Section
P.O. Box 7611
Washington, DC 20044-7611
(202) 305-0303
benj amin.grillot@usdoj.gov

Kristofor R. Swanson
Senior Attorney, Natural Resources Section
P.O. Box 7611
Washington, DC 20044-7611
(202) 305-0248
kristofor .swanson@usdoj.gov


                                  4
Case 4:19-cv-00044-BMM Document 79-1 Filed 12/03/19 Page 5 of 6




Bridget Kennedy McNeil
Senior Trial Attorney
Wildlife & Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
(303) 844-1484
bridget.mcneil@usdoj.gov

Attorneys for Federal Defendants

Peter R. Steenland, Jr.
Peter C. Whitfield
Sidley Austin LLP
1501 K Street, N.W.
Washington, D.C. 20005
(202) 736-8000
psteenland@sidley.com
pwhitfield@sidley.com

Jeffery J. Oven
Mark L. Stermitz
Jeffrey M. Roth
CROWLEY FLECK PLLP
490 North 31st Street, Ste. 500
P.O. Box 2529
Billings, MT 59103-2529
(406) 252-3441
joven@crowleyfleck.com
mstermitz@crowleyfleck.com
jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline LP
and TC Energy Corporation




                                   5
Case 4:19-cv-00044-BMM Document 79-1 Filed 12/03/19 Page 6 of 6



Counsel for Defendant-Intervenors:

Deputy Attorney General
215 N. Sanders
P.O. Box 201401
Helena, MT 59620-1401
Tel: (406) 444-2026
Fax: (406) 444-5870
rob.cameron@mt.gov

Attorneys for Defendant-Intervenor
State ofMontana

William W. Mercer
Brianne McClafferty
Holland & Hart LLP
401 North 31st Street, Suite 1500
Billings, MT 59101
(406) 252-2166
wwmercer@hollandhart.com
bcmcclafferty@hollandhart.com

Deidre G. Duncan
KarmaB. Brown
Hunton Andrews Kurth LLP
2200 Pennsylvania A venue, NW
Washington, DC 20037
(202) 955-1500
dduncan@HuntonAK.com
kbbrown@HuntonAK.com

Counsel for Defendant-Intervenors American Gas
Association, American Petroleum Institute,
Association of Oil Pipe Lines, Interstate Natural
Gas Association ofAmerica, and National Rural
Electric Cooperative Association


                          c~2/ Robert L. Sterup


                                    6
